 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL G. SIFUENTES,                              No. 1: 16-cv-00241-DAD-GSA
12                       Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13           v.                                         RECOMMENDATIONS THAT THIS ACTION
                                                        PROCEED ONLY AGAINST DEFENDANT
14    DR. OLA, et al.,                                  OLA FOR FAILURE TO PROVIDE
                                                        ADEQUATE MEDICAL CARE IN
15                       Defendants.                    VIOLATION OF THE EIGHTH
                                                        AMENDMENT AND DISMISSING ALL
16                                                      OTHER CLAIMS AND DEFENDANTS \

17
                                                        (Doc. No. 37)
18

19          Plaintiff Miguel G. Sifuentes is a state prisoner proceeding pro se in this civil rights action
20   filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On February 28, 2019, the assigned magistrate judge entered findings and
23   recommendations, recommending that this case proceed only against defendant Dr. Ola for failure
24   to provide adequate medical care in violation of the Eighth Amendment, and that all other claims
25   and defendants be dismissed from this case for failure to state a claim. (Doc. No. 37.) Plaintiff
26   was granted fourteen days to file objections to the findings and recommendations. (Id. at 3.) The
27   fourteen-day period has expired, and plaintiff has not filed objections or responded otherwise to
28   the findings and recommendations.
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued by the magistrate judge on February 28,

 6                  2019 (Doc. No. 37) are adopted;

 7          2.      This action now proceeds with plaintiff’s first amended complaint, filed on April

 8                  26, 2017, against defendant Dr. Ola for failure to provide adequate medical care in

 9                  violation of the Eighth Amendment;

10          3.      All other claims and defendants are dismissed from this action;

11          4.      This case is referred back to the magistrate judge for further proceedings,

12                  including initiation of service of process.

13   IT IS SO ORDERED.
14
        Dated:     May 13, 2019
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
